DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Said Broome at 571-272-2931 if you have any questions regarding this correspondence and/or replying.  If you cannot reach Examiner Broome, please leave a voicemail and your call will be returned within 1 business day.

Drawings
Figs. 3-5 are objected to because these drawings were made by a process which did not give them satisfactory reproduction characteristics. The icons and text illustrated in Figs. 3-5 are not clearly legible. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. Therefore appropriate correction to Figs. 3-5 is required.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be 
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings.  The shading of the current drawings preclude a clear reading and understanding of the structural elements of the device
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/20 was filed on the mailing date of the application on 09/19/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 8 of claim 1 recites “…setting up connection between multiple user…”, however a suggested amendment to correct the grammatical error in line 8 of claim 1 would be: “…setting up connection between multiple users…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. The virtual reality engine recited in claim 8(as described in Applicant’s Specification [0045] lines 6-11:“For example, an engine can be, but is not limited to being, a process running on a processor, a hard disk drive, multiple storage drives (of optical or magnetic storage medium) including affixed (e.g., screwed or bolted) or removable affixed solid-state storage drives; an object; an executable; a thread of execution; a computer-executable program, and/or a computer.“) and the artificial intelligence (AI) based cognitive program module recited in claims 9 and 10(as described in Applicant’s Specification [0085] lines 5-10:“In another embodiment, the artificial intelligence (AI) based cognitive process automation program module may be deployed over cloud based infrastructure. In an embodiment, the artificial intelligence (AI) based cognitive process automation program module may be implemented using suitably programmed hardware and/or software instructions.“) are drawn to a “computer program”, per se. Therefore, the limitation recited in claim 8: “A method comprising: receiving, by a virtual reality engine from a design database, one or more three-dimensional models…“, the limitation recited in claim 9: “A method comprising: receiving, by an artificial intelligence (Al) based cognitive program module…“, and the limitation recited in claim 10: “A method comprising: receiving and processing, by an artificial intelligence (Al) based cognitive program module…“ each fail to fall within a statutory category of invention. 
A claim directed to a computer program itself is non-statutory because it is not: A process, or a machine, or a manufacture, or a composition of matter. Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al.(hereinafter “Jeong”, US 2017/0316600) in view of Srinivasan et al.(hereinafter “Srinivasan”, US 2006/0256080).
Regarding claim 1, Jeong teaches a method (0007 lines 1-9) comprising: 
converting, by a 3D conversion module (0026 lines 1-9, in which a controller serves as a functionally equivalent 3D conversion module that uses metadata to convert a 3D model(0059 lines 1-9) into a compatible virtual reality image), a three-dimensional model into a compatible virtual reality or augmented reality format, by using a metadata information (0026 lines 1-9); 
adding, by an environment & interaction simulator (0241 lines 1-7, in which the interface serves as a simulator which providing user input to interact with the virtual reality images), one or more interactive graphical user interfaces into the converted compatible virtual reality or augmented reality format (0248 lines 1-5); 
processing, by user action processor (UAP) (0158 lines 1-7, in which the terminal serves as a processor for tracing users during interaction with a virtual reality image), interactions of one or more users with the virtual reality or augmented reality format by tracking user actions (0057 lines 6-8 and 0158 lines 2-7); and
generating, by a result generator, an output on the basis of the tracked user actions (0158 lines 1-7). However, Jeong fails to teach setting up connection between multiple user by using a network sequencer to synchronize actions between them with minimum latency. Srinivasan teaches setting up connection between multiple user by using a network sequencer to synchronize actions between them with minimum latency (0023 lines 9-13 and 0024 lines 1-6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual reality images of Jeong with the reduced latency of Srinivasan because this modification would improve the immersive experience of a virtual reality user through maintaining a consistent and minimum latency for the images displayed to the users.
Regarding claim 2, Jeong teaches wherein the generated output is used to modify design of the three-dimensional model according to the tracked user actions (0141 lines 3-8).  
Regarding claim 3, Jeong teaches wherein the generated output facilitates real-time tracking of performance of the one or more users (0150 lines 5-8).  
Regarding claim 4, Jeong fails to teach wherein the user action processor (UAP) is based on artificial intelligence and/or machine learning techniques. Srinivasan teaches wherein the user action processor (UAP) is based on artificial intelligence and/or machine learning techniques (0024 lines 1-6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual reality images of Jeong with the reduced latency of Srinivasan because this modification would improve the immersive experience of a virtual reality user through maintaining a consistent and minimum latency for the images displayed to the users.
Regarding claim 5, Jeong teaches wherein the metadata information further comprises one or more of a color, text, font style, menu, icons, depth, dimensions, size, and shape (0017 lines 5-9) of one or more virtual/augmented reality objects (0059 lines 1-9).  
Regarding claim 6, Jeong teaches providing the virtual reality or augmented reality format to the one or more users by using a virtual reality head mounted display or an augmented reality head mounted display (0158 lines 2-7).  
Regarding claim 7, Jeong teaches wherein the virtual reality head mounted display or augmented reality head mounted display (0158 lines 2-7) is further provided with wireless communication capability, wherein the wireless communication capability comprises one or more of GSM, GPRS, 5G, 4G, 3G, 2G, WI-Fl, and WLAN (0224 lines 1-9).

Allowable Subject Matter
In regards to claims 8-10, though Jeong teaches converting three-dimensional model data into a virtual reality format (0026 lines 1-9), Jeong fails to teach the limitations of claims 8-10. Therefore, claims 8-10 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejection of claims 8-10 provided in the above office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  

For the applicant’s convenience, the examiner has included the following template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner): 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Said Broome

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649